Case 1:18-cv-00978-DDD-JPM Document 20 Filed 07/09/19 Page 1 of 7 PageID #: 255




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRI A DIVISION

  DON FRANK, ET AL                                    CIVIL ACTION NO. 1:18-CV-00978


  VERSUS                                              JUDGE DEE DRELL

                                                      MAGISTRATE JUDGE
  KENNETH PARNELL, ET AL                              JOSEPH PEREZ-MONTES

  ANSWER TO PLAINTIFFS’ FIRST SUPPLEMENTAL COMPLAINT FOR DAMAGES
   UNDER 42 USC § 1983 WRONGFUL DEATH AND SURVIVAL ACTIONS UNDER
                              STATE LAW

        MAY IT PLEASE THE COURT

        NOW INTO COURT, through undersigned counsel, comes defendants CITY OF

 MARKSVLLE and KENNETH PARNELL III, who deny all allegations of the Complaint, except

 for those allegations which are admitted, modified, or explained, and who, with respect represent

 the following:

                                         FIRST DEFENSE

        The complaint fails to state a claim upon which relief may be granted.

                                                 1.

        It is admitted that suit has been filed by Don and Antonio Frank. It is further admitted that

 the Court granted Defendants’ 12(b)6 motion. All other allegations of Paragraph 1 of the

 Complaint are denied.

                                                 2.

        It is admitted that jurisdiction has been asserted pursuant to federal law. It is further

 admitted that based upon information and belief, venue is appropriate. All other allegations of

 Paragraph 2 of the Complaint are denied.
Case 1:18-cv-00978-DDD-JPM Document 20 Filed 07/09/19 Page 2 of 7 PageID #: 256




                                                 3.

        It is admitted that defendants City of Marksville and Kenneth Parnell III were domiciled

 in Avoyelles Parish. It is admitted that Kenneth Parnell III was a police officer for the City of

 Marksville. All other allegations of Paragraph 3 of the Complaint are denied.

                                                 4.

        All allegations of Paragraph 4 of the Complaint are denied for lack of sufficient information

 upon which to base a belief.

                                                 5.

        All allegations of Paragraph 5 of the Complaint are denied for lack of sufficient information

 upon which to base a belief.

                                                 6.

        All allegations of Paragraph 6 of the Complaint are denied for lack of sufficient information

 upon which to base a belief.

                                                 7.

        All allegations of Paragraph 7 of the Complaint are denied for lack of sufficient information

 upon which to base a belief.

                                                 8.

        All allegations of Paragraph 8 of the Complaint are denied for lack of sufficient information

 upon which to base a belief.

                                                 9.

        All allegations of Paragraph 9 of the Complaint are denied for lack of sufficient information

 upon which to base a belief.

                                                 10.
Case 1:18-cv-00978-DDD-JPM Document 20 Filed 07/09/19 Page 3 of 7 PageID #: 257




         All allegations of Paragraph 10 of the Complaint are denied for lack of sufficient

 information upon which to base a belief.

                                                 11.

         All allegations of Paragraph 11 of the Complaint are denied for lack of sufficient

 information upon which to base a belief.

                                                 12.

         All allegations of Paragraph 12 of the Complaint are denied for lack of sufficient

 information upon which to base a belief.

                                                 13.

         All allegations of Paragraph 13 of the Complaint are denied for lack of sufficient

 information upon which to base a belief.

                                                 14.

         All allegations of Paragraph 14 are denied for lack of sufficient information upon which to

 base a belief.

                                                 15.

         All allegations of Paragraph 15 are denied for lack of sufficient information upon which to

 base a belief.

                                                 16.

         All allegations of Paragraph 16 are denied for lack of sufficient information upon which to

 base a belief.

                                                 17.

         All allegations of Paragraph 17 are denied for lack of sufficient information upon which to

 base a belief.
Case 1:18-cv-00978-DDD-JPM Document 20 Filed 07/09/19 Page 4 of 7 PageID #: 258




                                                 18.

         All allegations of Paragraph 18 are denied for lack of sufficient information upon which to

 base a belief.

                                                 19.

         All allegations of Paragraph 19 are denied for lack of sufficient information upon which to

 base a belief.

                                                 20.

         All allegations of Paragraph 20 are denied for lack of sufficient information upon which to

 base a belief.

                                                 21.

         All allegations of Paragraph 21 are denied for lack of sufficient information upon which to

 base a belief.

                                                 22.

         All allegations of Paragraph 22 are denied for lack of sufficient information upon which to

 base a belief.

                                                 23.

         All allegations of Paragraph 23 are denied for lack of sufficient information upon which to

 base a belief.

                                                 24.

         All allegations of Paragraph 24 are denied for lack of sufficient information upon which to

 base a belief. Further all prayers subsequent thereto are hereby denied.

                                       SECOND DEFENSE
Case 1:18-cv-00978-DDD-JPM Document 20 Filed 07/09/19 Page 5 of 7 PageID #: 259




         Defendants plead that all injuries complained of by the plaintiffs were caused or

 contributed by the actions, fault, and/or negligence of Armando Frank. These actions, negligence

 and/or fault are superseding, intervening causes of any injury, which operate to bar or reduce

 plaintiffs’ recovery by the percentage of fault and/or negligence of Armando Frank.

                                          THIRD DEFENSE

         Defendants plead that Armando Frank was the aggressor in the incident, assumed the risk,

 and was the sole cause, or, in the alternative, was a contributing cause of any injury suffered by

 the plaintiffs and that all recovery should be barred or reduced by the percentage of fault and/or

 negligence of Armando Frank.

                                         FOURTH DEFENSE

         Defendants plead that any force used upon Armando Frank was reasonable and necessary

 under the circumstances.

                                          FIFTH DEFENSE

         Defendants submit that at all times pertinent hereto, there was a reasonable, good faith

 belief that Armando Frank had committed an offense for which he could be arrested and there was

 a warrant for that arrest.

                                          SIXTH DEFENSE

         Defendants plead that any force used upon Armando Frank was not used in a malicious

 attempt to inflict pain or injury but, rather, was only used in response to the actions of Armando

 Frank and did not rise to the level of a violation of anyone’s civil rights.

                                        SEVENTH DEFENSE

         Defendants affirmatively allege entitlement to the protections and/or immunities afforded

 by state law, including the protections afforded by La. R.S. 9:2798.1
Case 1:18-cv-00978-DDD-JPM Document 20 Filed 07/09/19 Page 6 of 7 PageID #: 260




                                         EIGHTH DEFENSE

        Defendants affirmatively allege entitlement to all limitations on damages, interest, and

 costs afforded by state law, including La. R.S. 13:5106 and 13:5112

                                          NINTH DEFENSE

        Defendants aver that all claims made against them pursuant to 42 U.S.C. Section 1983

 and/or 1981 will be determined to be unfounded and not adequately supported by facts or law;

 accordingly, under 42 U.S.C. 1988, defendants are entitled to all costs of suit, including reasonable

 attorney’s fees.

                                          TENTH DEFENSE

        Any injuries or damages that may have been suffered by the plaintiffs arose from Armando

 Frank’s actions, which actions caused or contributed to any of their injuries, which bar their

 recovery or reduce their recovery by Armando Frank’s percentage of fault.

                                      ELEVENTH DEFENSE

        Armando Frank illegally resisted a lawful arrest which caused all of the injuries suffered

 by the plaintiff which bars or reduces any recovery herein.

                                         TWELFTH DEFENSE

        Furthering answering, all actions performed by KENNETH PARNELL III were performed

 in good faith and were believed to be lawful; accordingly he is immune from liability pursuant to

 federal and state qualified immunity.

        WHEREFORE defendants, CITY OF MARKSVILLE et al, pray that this answer be

 deemed good and sufficient and after due proceedings are had that there be judgment in their favor

 dismissing this complaint, with prejudice, at plaintiffs’ sole cost, any judgment in favor of the
Case 1:18-cv-00978-DDD-JPM Document 20 Filed 07/09/19 Page 7 of 7 PageID #: 261




 plaintiffs be barred or reduced by the percentage of fault of Armando Frank, for reasonable

 attorneys’ fees, and for all general and equitable relief under the law.

                                                Respectfully submitted,

                                                /s/ Derrick M. Whittington
                                                ______________________________
                                                Derrick M. Whittington La. Bar No. 29480
                                                WHITTINGTON LAW FIRM
                                                P.O. BOX 127
                                                MARKSVILLE, LA 71351
                                                318-253-5852

                                                Attorney for Defendants


                                   CERTIFICATE OF SERVICE

        This is to certify that on this 9 th day of July, 2019 a copy of the above and forgoing was
 forwarded to complainant via ECF.


                                     /s/ Derrick M. Whittington
                                  ___________________________
                                       Derrick M. Whittington
